Johnson, Chief Judge, and Worley, Judge,
concurring.
At first impression it would seem that the word “oranges,” as ordinarily understood, would not include such a mixture of boiled pulp and cut and boiled skin as is involved here. It seems clear, however, that such a mixture is no further removed from the original *67oranges than the cleaned, minced and cooked clams in the Nootka Packing Co. et al. case were removed from the original clams; or the peeled, pitted, sliced and pickled mangoes of the Crosse <& Blackwell Co. case from the original mangoes. Accordingly, we are constrained to agree that, in accordance with the principles laid down in prior decisions, the word “oranges” as used in paragraph 743 of the Tariff Act of 1930 should be construed as embracing the instant merchandise.